DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 16/281,018, originally filed on 02/20/2019, claims no foreign priority.  This application is a CIP of 16/144,815 filed on 09/27/2018 which claims benefit of 62/564,357 filed on 09/28/2017.

Response to Amendment
This office action is in response to Amendments submitted on 09/14/2021 wherein claims 1-20 are pending and ready for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-12 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Roth et al, (hereinafter Roth), U.S. Pub. No. 2019/0361146 A1, in view of Martin, U.S. Pub. No. 2004/0148147 A1, in further view of view of Mohaghegh, U.S. Pub. No. 2016/0042272 A1. 

Regarding independent claim 1 Roth teaches:
	A computer-implemented method for estimating a well plan as a function of position in a subsurface volume of interest based on a reservoir productivity parameter, the method being implemented in a computer system that includes one or more physical computer processors, non-transient electronic storage, and a graphical user interface (Roth, Abstract, ¶ 0008-¶ 0011, 
¶ 0017.  Roth teaches “the present disclosure may be used to design new wells and to predict the production thereof before breaking ground on the well” (¶ 0008) where “design new wells” implies “estimating a well plan,” “predict production thereof” implies the new well design (“plan”) is “based on a reservoir productivity parameter.”  Roth also teaches a “computational device comprises a processor” (¶ 0010), “The memory device of the computational device may temporarily store the at least some first sensor data and the at least some second sensor data while the instructions are executed” (¶ 0011) and “The computational device may comprise a user interface that renders at least one graphical user interface (GUI) element based on the user interface presentation instructions”(¶ 0011) thereby teaching “the method being implemented in a computer system that includes one or more physical computer processors, non-transient electronic storage, and a graphical user interface.”  Additionally Roth teaches the “term ‘computer-readable medium,’ as used herein, refers to any tangible and non-transitory storage medium” (¶ 0017) thereby teaching “non-transient electronic storage”), the method comprising: 
(Roth, fig 25-28, fig 37-38, ¶ 0211-¶ 0212, ¶ 0222-¶ 0227.  Roth teaches “three-dimensional property volumes, such as that depicted in FIG. 38, may be automatically generated” (¶ 0224) which are a combination of “three-dimensional structural models” and “a geologic property map” (¶ 0224, ¶ 0211-0212, ¶ 0222). “Automatically generated” implies being generated “with the one or more physical computer processors,” Roth teaches “computer processors” (see above).  The “three-dimensional property volume” includes, among other parameters, “pressure” and “porosity” (¶ 0224) which read on “least a portion of the refined design parameter values”),  
	displaying, via the graphical user interface, the representation (Roth, ¶ 0011, Roth teaches “the computational device may comprise a user interface that renders at least one graphical user interface (GUI) element based on the user interface presentation instructions” 
(¶ 0011) thereby teaching “displaying, via the graphical user interface, the representation).
	Roth does not teach:
	obtaining, from the non-transient electronic storage, refined production parameter values corresponding to multiple production parameters that characterize subsurface production features that affect reservoir productivity as a function of position in the subsurface volume of interest; 	obtaining, from the non-transient electronic storage, multiple well [plans] specifying multiple design parameter values for one or more design parameters as a function of position in the subsurface volume of interest; 
	obtaining, from the non-transient electronic storage, a productivity algorithm, the productivity algorithm having been conditioned by training an initial productivity algorithm 
	plotting, with the one or more physical computer processors, a distribution of the multiple well [plans] and corresponding estimated reservoir productivity values by applying the productivity algorithm to the multiple well [plans]; 
	generating, with the one or more physical computer processors, a best-fit function through the distribution of the multiple well [plans] and the corresponding estimated reservoir productivity values; 
	parameterizing, with the one or more physical computer processors, the best-fit function based on a reservoir productivity parameter to generate multiple refined well [plans], wherein a given refined well [plan] specifies a refined design parameter value corresponding to a given design parameter as a function of position in the subsurface volume of interest; 
	Martin teaches:
	obtaining, from the non-transient electronic storage, refined production parameter values corresponding to multiple production parameters that characterize subsurface production features that affect reservoir productivity as a function of position in the subsurface volume of interest (Martin, ¶ 0040-¶ 0041, ¶ 0139,  Examples of different types of historical data used as input values that are “representative of the operation of the system, e.g., the hydrocarbon reservoir” (¶ 0041)  These input values are a “function of position in the subsurface volume of interest,” and represent “parameters that characterize subsurface production features that affect reservoir productivity” e.g., “injection rates and/or injection cell pressures.”  Martin also teaches “receiving or storing instructions and/or data” and this is done via a “carrier medium” which is a “memory medium” which would include a “non-transient electronic storage” medium
(¶ 0139));   
	obtaining, from the non-transient electronic storage (see above), multiple well [plans] specifying multiple design parameter values for one or more design parameters as a function of position in the subsurface volume of interest (Martin, ¶ 0120-¶ 0123, ¶ 0040-¶ 0041, Martin teaches a “plurality of models” each model having “input values” and “target output values” which implies “multiple design parameter values for one or more design parameters” (¶ 0121).  The “input values” and “target output values” represent a “design parameters as a function of position in the subsurface volume of interest” (¶ 0041));   
	obtaining, from the non-transient electronic storage (see above), a productivity algorithm, the productivity algorithm having been conditioned by training an initial productivity algorithm using well [plan] training data, wherein the well [plan] training data includes (i) the refined production parameter values in the subsurface volume of interest, (ii) multiple sets of well [plans] in the subsurface volume of interest and (iii) corresponding reservoir productivity values 
(Martin, ¶ 0041, ¶ 0051, ¶ 0078, ¶ 0121, Martin teaches “parameterizing a model with training data” where each model “comprises a model function” therefore the “model function” is trained with training data thereby producing the parameterized model (¶ 0078) which may then be stored and used to analyze the system (¶ 0051).  Martin teaches “a training data set” which may include historical data including “injection rates and/or injection cell pressures” which reads on “refined production parameter values” (¶ 0041), a “plurality of models” each model having “input values” and “target output values” which reads on “multiple sets of well designs” (¶ 0121), and “production rates for production wells” which reads on “corresponding reservoir productivity values” (¶ 0041));
  	generating, with the one or more physical computer processors (see above), a best-fit function through the distribution of the multiple well [plans] and the corresponding estimated reservoir productivity values (Martin, ¶ 0135-¶ 0136 Martin teaches “process data” may be scaled (¶ 0135), “a set of training data u/y may comprise system or process data” (¶ 0115) therefore “process data” which is “training data” is the data in “scaling data.”  The “optimization algorithm” is used to “parameterize the model” using “scaling data” which is “training data” to “update the model parameters” (¶ 0136).  “As the model behavior converges the “best fit” set of model parameters may be produced” (¶ 0136) therefore a “best fit function” is generated.);  
	parameterizing, with the one or more physical computer processors (see above), the best-fit function based on a reservoir productivity parameter to generate multiple refined well [plans], wherein a given refined well [plan] specifies a refined design parameter value corresponding to a given design parameter as a function of position in the subsurface volume of interest (Martin, 
¶ 0041, ¶ 0120, ¶ 0136, The “optimization algorithm” parameterizes the model by updating the “model parameters.”  Once the “best fit” set of model parameters is produced the “parameterized model” is produced therefore the “best fit” function is “parameterized.” 
¶ 0136).    The “optimization algorithm” parameterizes the model by updating the “model parameters.” by using “scaling data” where the “data” is “process data” which is “training data.” (¶ 0135, ¶ 0115).   Martin teaches “production rates for production wells” which reads on “reservoir productivity values” and is part of the “training data” (¶ 0041) which may generate a set of models where “each injection well and/or each production well, may have an associated MISO model, or even multiple MISO models, representing the behavior of that respective well” thereby generating “multiple refined well designs” (¶ 0120). “Representing the behavior of that respective well” corresponds to “a refined design parameter value corresponding to a given design parameter” and the data in the “training data set” are a “function of position in the subsurface volume of interest” as they represent “injection rates and/or injection cell pressures” (¶ 0041));
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system of predicting well production regarding existing wells in addition to predicting well production in the designing of new wells as disclosed by Roth by including the parameters values and productivity algorithm as taught by Martin in order to provide a system and method where “simulations are used to estimate current operations, predict future productions results, and study ‘play’ options for production improvements” (Martin ¶ 0072).  
	Mohaghegh teaches:
	plotting, with the one or more physical computer processors, a distribution of the multiple well designs and corresponding estimated reservoir productivity values by applying the productivity algorithm to the multiple well designs (Mohaghegh, fig 17, ¶ 0054, ¶ 0113-¶ 0114, Mohaghegh teaches using the “optimum set of parameters that provide the highest possible production” which would provide the “estimated reservoir productivity values” (¶ 0113).  Then “the location of the well can be changed and the steps above are repeated until the best location and the optimum completion design is reached” therefore “multiple well designs and corresponding estimated reservoir productivity values” are plotted until the “best location and the optimum completion design” are determined (¶ 0114));  

	Regarding “well plan,” Roth teaches a “well plan” (see above).

 Regarding claim 2 Roth as modified does not teach:
	the reservoir productivity parameter comprises one or more of cost-value threshold value and a maximum recovery threshold value.
	Martin as teaches:
	the reservoir productivity parameter comprises one or more of cost-value threshold value and a maximum recovery threshold value (Martin, ¶ 0054, “the second objective function may be to maximize profits” leads to “operational constraints” that “reflect bounds or limitations” which corresponds to the “cost-value threshold value and a maximum recovery threshold value”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system of predicting well production regarding existing wells in addition to predicting well production in the designing of new wells as disclosed by Roth by including the productivity parameter as taught by Martin in order to provide a system and method where “simulations are used to estimate current 

Regarding claim 3 Roth does not teach: 
	the one or more design parameters comprise one or more of a completion size, proppant parameter value, a fracture fluid parameter value, a reservoir pressure parameter value, a porosity parameter value, a well spacing parameter, a well pump rate parameter, a casing perforation parameter, a perforation cluster spacing parameter, and a completion stage length parameter.
Martin teaches:
	the one or more design parameters comprise one or more of a completion size, proppant parameter value, a fracture fluid parameter value, a reservoir pressure parameter value, a porosity parameter value, a well spacing parameter, a well pump rate parameter, a casing perforation parameter, a perforation cluster spacing parameter, and a completion stage length parameter (Martin ¶ 0041, ¶ 0075, Martin teaches “injection rates” reads on “fracture fluid parameter,” “injection cell pressures” reads on “reservoir pressure,” “production rates” reads on “well pump rate,” and “geological attributes such as permeability(porosity)” reads on “porosity”
(¶ 0075)).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system of predicting well production regarding existing wells in addition to predicting well production in the designing of new wells as disclosed by Roth by including the design parameters as taught by Martin in order to provide a system and method where “simulations are used to estimate current operations, 

Regarding claim 4 Roth does not teach:
	parameterizing the best- fit function comprises deriving, with the one or more physical computer processors, the best-fit function based on the reservoir productivity parameter.
	Martin teaches:
	parameterizing the best- fit function comprises deriving, with the one or more physical computer processors (see claim 1), the best-fit function based on the reservoir productivity parameter (Martin, ¶ 0041, ¶ 0115, ¶ 0135-¶ 0136,  Martin teaches “process data” may be scaled (¶ 0135), “a set of training data u/y may comprise system or process data” (¶ 0115) therefore “process data” which is “training data” is the data in “scaling data.”  The “optimization algorithm” is used to “parameterize the model” using “scaling data” which is “training data” which may include “production rates” which reads on “the reservoir productivity parameter” (¶ 0041).  The “optimization algorithm” parameterizes the model by updating the “model parameters.”  Once the “best fit” set of model parameters is produced the “parameterized model” is produced therefore the “best fit” function is “parameterized” (¶ 0136)).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system of predicting well production regarding existing wells in addition to predicting well production in the designing of new wells as disclosed by Roth by including the design parameters as taught by Martin in order to provide a system and method where “simulations are used to estimate current operations, 

Regarding claim 5 Roth as modified teaches:
	the refined production parameter values are generated by: 
	obtaining, from the non-transient electronic storage (Roth, ¶ 0017), subsurface data and well data corresponding to a subsurface volume of interest, wherein the subsurface data and the well data include production parameter values for multiple production parameters as a function of position in the subsurface volume of interest, thereby characterizing the subsurface production features that affect the reservoir productivity (Roth, fig 78, ¶ 0308-¶ 0310.  Roth teaches a “sensor information storage system” (fig 78) that stores data from “a plurality of sensors 7808 and 7820 that sense or measure one or more geologic attributes within a defined geographic area 7804” (¶ 0308) and that “some of the sensors 7808 and/or 7820 may also sense or measure one or more well attributes of wells 7832 located within the geographic area 7804” (¶ 0308) thereby teaching using the “subsurface data and the well data” to characterize “the subsurface production features that affect the reservoir productivity”)
	Roth as modified does not teach:
	obtaining, from the non-transient electronic storage, a parameter model, the parameter model having been conditioned by training an initial parameter model using training data, wherein the training data includes (i) the well data of one or more wells in the subsurface volume of interest, and (ii) the production parameter values for corresponding multiple production parameters affecting productivity of the one or more wells as a function of position in the subsurface volume of interest;  

	applying, with the one or more physical computer processors, the parameter model to the multiple production parameter maps to generate refined production parameter values;
	Mohaghegh teaches:
	the refined production parameter values are generated by: 
	obtaining, from the non-transient electronic storage(Mohaghegh, ¶ 0018), a parameter model, the parameter model having been conditioned by training an initial parameter model using training data, wherein the training data includes (i) the well data of one or more wells in the subsurface volume of interest, and (ii) the production parameter values for corresponding multiple production parameters affecting productivity of the one or more wells as a function of position in the subsurface volume of interest   (Mohaghegh,¶ 0018-¶ 0024, Mohaghegh teaches “one or more training instructions” which reads on “conditioned by training,” and “trained with the first part of the set of measurement or objective data parameters” reads on “using training data.”  Mohaghegh also teaches “produce a ranking of each parameter and its respective effect on oil or gas well production from the well field” which indicates the “production parameter values for corresponding multiple production parameters affecting productivity of the one or more wells,” and “producing a group of optimized settings for one or more of the parameters” leads to “a parameter model.”  In ¶ 0024 several examples of different types of “parameters” are given, some of these parameters are examples of “well data”);  
(Mohaghegh, ¶ 0018), the subsurface data and the well data to generate multiple production parameter maps, wherein a given production parameter map represents the production parameter values for a given production parameter as a function of time and position in the subsurface volume of interest (Mohaghegh, ¶ 0018-¶ 0024, Mohaghegh teaches “the set of measurement or objective data parameters” which corresponds to “subsurface data and the well data,” and a “probability distribution function of output from each the one or more locations” which reads on “multiple production parameter maps.”   ¶ 0024 gives examples of different types of “parameters” in the “set of measurement or objective data parameters” which corresponds to “the subsurface data and the well data”)); 
	applying, with the one or more physical computer processors (Mohaghegh, ¶ 0018), the parameter model to the multiple production parameter maps to generate refined production parameter values (Mohaghegh, ¶ 0018-¶ 0028, Mohaghegh teaches “data mining of a first part of a set of measurement or objective data parameters from existing oil or gas wells in the well field to produce a ranking of each parameter” leads to producing “multiple production parameter maps,”(¶ 0018), and “calibrating and/or validating the model” leads to “generate refined production parameter values”(¶ 0028)); 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system of predicting well production regarding existing wells in addition to predicting well production in the designing of new wells as disclosed by Roth by including the training data, the production parameter maps, and the refined production parameter values as taught by Mohaghegh in order to provide a data-

Regarding independent claim 8 Roth teaches:
	A system comprising: 
	non-transient electronic storage; 
	a graphical user interface; and 
	one or more physical computer processors configured by machine-readable instructions 
	displaying, via the graphical user interface, the representation (Roth ¶ 0010-¶ 0011, 
¶ 0017.  Roth teaches a “computational device comprises a processor” (¶ 0010), “The memory device of the computational device may temporarily store the at least some first sensor data and the at least some second sensor data while the instructions are executed” (¶ 0011) and “The computational device may comprise a user interface that renders at least one graphical user interface (GUI) element based on the user interface presentation instructions”(¶ 0011) thereby teaching “a graphical user interface” and  “displaying, via the graphical user interface, the representation.  Additionally Roth teaches the “term ‘computer-readable medium,’ as used herein, refers to any tangible and non-transitory storage medium” (¶ 0017) thereby teaching “non-transient electronic storage.”),
	generating, with the one or more physical computer processors, a representation of an estimated well plan as a function of position in the subsurface volume of interest using visual effects to depict at least a portion of the refined design parameter values (Roth, fig 25-28, fig 37-38, ¶ 0211-¶ 0212, ¶ 0222-¶ 0227.  Roth teaches “three-dimensional property volumes, such as that depicted in FIG. 38, may be automatically generated” (¶ 0224) which are a combination of “three-dimensional structural models” and “a geologic property map” (¶ 0224, ¶ 0211-0212, ¶ 0222). “Automatically generated” implies being generated “with the one or more physical computer processors,” Roth teaches “computer processors” (see above).  The “three-dimensional property volume” includes, among other parameters, “pressure” and “porosity” (¶ 0224) which read on “least a portion of the refined design parameter values”),  
 	Roth does not teach:
	obtain, from the non-transient electronic storage, refined production parameter values corresponding to multiple production parameters that characterize subsurface production features that affect reservoir productivity as a function of position in a subsurface volume of interest; 	obtain, from the non-transient electronic storage, multiple well [plans] specifying multiple design parameter values for one or more design parameters as a function of position in the subsurface volume of interest; 
	obtain, from the non-transient electronic storage, a productivity algorithm, the productivity algorithm having been conditioned by training an initial productivity algorithm using well [plan] training data, wherein the well [plan] training data includes (i) the refined production parameter values in the subsurface volume of interest, (ii) multiple sets of well [plans] in the subsurface volume of interest and (iii) corresponding reservoir productivity values; 
	plot, with the one or more physical computer processors, a distribution of the multiple well [plans] and corresponding estimated reservoir productivity values by applying the productivity algorithm to the multiple well [plans]; 
	generate, with the one or more physical computer processors, a best-fit function through the distribution of the multiple well [plans] and the corresponding estimated reservoir productivity values; 

	Martin teaches:
	obtain, from the non-transient electronic storage, refined production parameter values corresponding to multiple production parameters that characterize subsurface production features that affect reservoir productivity as a function of position in the subsurface volume of interest (Martin,¶ 0040-¶ 0041, ¶ 0139,  Examples of different types of historical data used as input values that are “representative of the operation of the system, e.g., the hydrocarbon reservoir” (¶ 0041)  These input values are a “function of position in the subsurface volume of interest,” and represent “parameters that characterize subsurface production features that affect reservoir productivity” e.g., “injection rates and/or injection cell pressures.”  Martin also teaches “receiving or storing instructions and/or data” and this is done via a “carrier medium” which is a “memory medium” which would include a “non-transient electronic storage” medium
(¶ 0139));      
	obtain, from the non-transient electronic storage (see above), multiple well [plans] specifying multiple design parameter values for one or more design parameters as a function of position in the subsurface volume of interest (Martin, ¶ 0120-¶ 0123, ¶ 0040-¶ 0041, Martin teaches a “plurality of models” each model having “input values” and “target output values” which implies “multiple design parameter values for one or more design parameters” (¶ 0121).  The “input values” and “target output values” represent a “design parameters as a function of position in the subsurface volume of interest” (¶ 0041));   
(see above), a productivity algorithm, the productivity algorithm having been conditioned by training an initial productivity algorithm using well [plan] training data, wherein the well [plan] design training data includes (i) the refined production parameter values in the subsurface volume of interest, (ii) multiple sets of well [plans] in the subsurface volume of interest and (iii) corresponding reservoir productivity values (Martin, ¶ 0041, ¶ 0051, ¶ 0078, ¶ 0121, Martin teaches “parameterizing a model with training data” where each model “comprises a model function” therefore the “model function” is trained with training data thereby producing the parameterized model (¶ 0078) which may then be stored and used to analyze the system (¶ 0051).  Martin teaches “a training data set” which may include historical data including “injection rates and/or injection cell pressures” which reads on “refined production parameter values” (¶ 0041), a “plurality of models” each model having “input values” and “target output values” which reads on “multiple sets of well designs” (¶ 0121), and “production rates for production wells” which reads on “corresponding reservoir productivity values” (¶ 0041));
	generate, with the one or more physical computer processors (see above), a best-fit function through the distribution of the multiple well [plans] and the corresponding estimated reservoir productivity values (Martin, ¶ 0135-¶ 0136 Martin teaches “process data” may be scaled (¶ 0135), “a set of training data u/y may comprise system or process data” (¶ 0115) therefore “process data” which is “training data” is the data in “scaling data.”  The “optimization algorithm” is used to “parameterize the model” using “scaling data” which is “training data” to “update the model parameters” (¶ 0136).  “As the model behavior converges the “best fit” set of model parameters may be produced” (¶ 0136) therefore a “best fit function” is generated.));  
(Martin, 
¶ 0041, ¶ 0120, ¶ 0136, The “optimization algorithm” parameterizes the model by updating the “model parameters.”  Once the “best fit” set of model parameters is produced the “parameterized model” is produced therefore the “best fit” function is “parameterized.” 
¶ 0136).    The “optimization algorithm” parameterizes the model by updating the “model parameters.” by using “scaling data” where the “data” is “process data” which is “training data.” (¶ 0135, ¶ 0115).   Martin teaches “production rates for production wells” which reads on “reservoir productivity values” and is part of the “training data” (¶ 0041) which may generate a set of models where “each injection well and/or each production well, may have an associated MISO model, or even multiple MISO models, representing the behavior of that respective well” thereby generating “multiple refined well designs” (¶ 0120). “Representing the behavior of that respective well” corresponds to “a refined design parameter value corresponding to a given design parameter” and the data in the “training data set” are a “function of position in the subsurface volume of interest” as they represent “injection rates and/or injection cell pressures” (¶ 0041));
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system of predicting well production regarding existing wells in addition to predicting well production in the designing of new wells as disclosed by Roth by including the parameters values and productivity algorithm as taught by Martin in order to provide a system and method where “simulations are used to 
	Mohaghegh teaches:
	plotting, with the one or more physical computer processors, a distribution of the multiple well [plans] and corresponding estimated reservoir productivity values by applying the productivity algorithm to the multiple well [plans] (Mohaghegh, fig 17, ¶ 0054, ¶ 0113-¶ 0114, Mohaghegh teaches using the “optimum set of parameters that provide the highest possible production” which would provide the “estimated reservoir productivity values” (¶ 0113).  Then “the location of the well can be changed and the steps above are repeated until the best location and the optimum completion design is reached” therefore “multiple well designs and corresponding estimated reservoir productivity values” are plotted until the “best location and the optimum completion design” are determined (¶ 0114));  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system of predicting well production regarding existing wells in addition to predicting well production in the designing of new wells as disclosed by Roth by including plotting a distribution of multiple well designs as taught by Mohaghegh in order to provide a data-driven analytics and predictive modeling computer system with two advantages “1) the small computational foot-print and 2) the speed of execution” (Mohaghegh, ¶ 0116).  
	Regarding “well plan,” (Roth, Abstract, ¶ 0008, Roth teaches “the present disclosure may be used to design new wells and to predict the production thereof before breaking ground on the well” (¶ 0008) where “new wells” implies “a well plan”).

Regarding claim 9:
	Claim 9 recites analogous limitations to claim 2 above and is therefore rejected on the same premise.

Regarding claim 10:
	Claim 10 recites analogous limitations to claim 3 above and is therefore rejected on the same premise.

Regarding claim 11
	Claim 11 recites analogous limitations to claim 4 above and is therefore rejected on the same premise.

Regarding claim 12
	Claim 12 recites analogous limitations to claim 5 above and is therefore rejected on the same premise.

Regarding independent claim 15 Roth teaches:
	A non-transitory computer-readable medium storing instructions for estimating a well plan as a function of position in a subsurface volume of interest based on a reservoir productivity parameter, the instruction configured to (Roth, Abstract, ¶ 0008-¶ 0011, ¶ 0017.  Roth teaches “the present disclosure may be used to design new wells and to predict the production thereof before breaking ground on the well” (¶ 0008) where “design new wells” implies “estimating a well plan,” “predict production thereof” implies the new well design (“plan”) is “based on a Roth also teaches a “computational device comprises a processor” (¶ 0010), “The memory device of the computational device may temporarily store the at least some first sensor data and the at least some second sensor data while the instructions are executed” (¶ 0011) thereby teaching “computer-readable medium storing instructions.”  Additionally Roth teaches the “term ‘computer-readable medium,’ as used herein, refers to any tangible and non-transitory storage medium” (¶ 0017) thereby teaching “non-transient electronic storage”), 
	generating, with the one or more physical computer processors, a representation of an estimated well plan as a function of position in the subsurface volume of interest using visual effects to depict at least a portion of the refined design parameter values (Roth, fig 25-28, fig 37-38, ¶ 0211-¶ 0212, ¶ 0222-¶ 0227.  Roth teaches “three-dimensional property volumes, such as that depicted in FIG. 38, may be automatically generated” (¶ 0224) which are a combination of “three-dimensional structural models” and “a geologic property map” (¶ 0224, ¶ 0211-0212, ¶ 0222). “Automatically generated” implies being generated “with the one or more physical computer processors,” Roth teaches “computer processors” (see above).  The “three-dimensional property volume” includes, among other parameters, “pressure” and “porosity” (¶ 0224) which read on “least a portion of the refined design parameter values”),  
	display, via the graphical user interface, the representation (Roth, ¶ 0011, Roth teaches “the computational device may comprise a user interface that renders at least one graphical user interface (GUI) element based on the user interface presentation instructions” (¶ 0011) thereby teaching “displaying, via the graphical user interface, the representation).
	Roth does not teach:
	obtain, from the non-transient electronic storage, refined production parameter values corresponding to multiple production parameters that characterize subsurface production features that affect reservoir productivity as a function of position in the subsurface volume of interest; 	obtain, from the non-transient electronic storage, multiple well [plans] specifying multiple design parameter values for one or more design parameters as a function of position in the subsurface volume of interest; 
	obtain, from the non-transient electronic storage, a productivity algorithm, the productivity algorithm having been conditioned by training an initial productivity algorithm using well [plan] training data, wherein the well [plan] training data includes (i) the refined production parameter values in the subsurface volume of interest, (ii) multiple sets of well [plans] in the subsurface volume of interest and (iii) corresponding reservoir productivity values; 
	plot, with the one or more physical computer processors, a distribution of the multiple well [plans] and corresponding estimated reservoir productivity values by applying the productivity algorithm to the multiple well [plans]; 
	generate, with the one or more physical computer processors, a best-fit function through the distribution of the multiple well [plans] and the corresponding estimated reservoir productivity values; 
	parameterize, with the one or more physical computer processors, the best-fit function based on a reservoir productivity parameter to generate multiple refined well [plans], wherein a given refined well  [plan] specifies a refined design parameter value corresponding to a given design parameter as a function of position in the subsurface volume of interest; 
	Martin teaches:
	obtain, from the non-transient electronic storage, refined production parameter values corresponding to multiple production parameters that characterize subsurface production features that affect reservoir productivity as a function of position in the subsurface volume of interest (Martin,¶ 0040-¶ 0041, ¶ 0139,  Examples of different types of historical data used as input values that are “representative of the operation of the system, e.g., the hydrocarbon reservoir” (¶ 0041)  These input values are a “function of position in the subsurface volume of interest,” and represent “parameters that characterize subsurface production features that affect reservoir productivity” e.g., “injection rates and/or injection cell pressures.”  Martin also teaches “receiving or storing instructions and/or data” and this is done via a “carrier medium” which is a “memory medium” which would include a “non-transient electronic storage” medium
(¶ 0139));   
	obtain, from the non-transient electronic storage (see above), multiple well [plans] specifying multiple design parameter values for one or more design parameters as a function of position in the subsurface volume of interest (Martin, ¶ 0120-¶ 0123, ¶ 0040-¶ 0041, Martin teaches a “plurality of models” each model having “input values” and “target output values” which implies “multiple design parameter values for one or more design parameters” (¶ 0121).  The “input values” and “target output values” represent a “design parameters as a function of position in the subsurface volume of interest” (¶ 0041));   
	obtain, from the non-transient electronic storage (see above), a productivity algorithm, the productivity algorithm having been conditioned by training an initial productivity algorithm using well [plan] training data, wherein the well [plan] training data includes (i) the refined production parameter values in the subsurface volume of interest, (ii) multiple sets of well [plans] in the subsurface volume of interest and (iii) corresponding reservoir productivity values 
(Martin, ¶ 0041, ¶ 0051, ¶ 0078, ¶ 0121, Martin teaches “parameterizing a model with training data” where each model “comprises a model function” therefore the “model function” is trained with training data thereby producing the parameterized model (¶ 0078) which may then be stored and used to analyze the system (¶ 0051).  Martin teaches “a training data set” which may include historical data including “injection rates and/or injection cell pressures” which reads on “refined production parameter values” (¶ 0041), a “plurality of models” each model having “input values” and “target output values” which reads on “multiple sets of well designs” (¶ 0121), and “production rates for production wells” which reads on “corresponding reservoir productivity values” (¶ 0041));
	generate, with the one or more physical computer processors (see above), a best-fit function through the distribution of the multiple well [plans] and the corresponding estimated reservoir productivity values (Martin, ¶ 0135-¶ 0136 Martin teaches “process data” may be scaled (¶ 0135), “a set of training data u/y may comprise system or process data” (¶ 0115) therefore “process data” which is “training data” is the data in “scaling data.”  The “optimization algorithm” is used to “parameterize the model” using “scaling data” which is “training data” to “update the model parameters” (¶ 0136).  “As the model behavior converges the “best fit” set of model parameters may be produced” (¶ 0136) therefore a “best fit function” is generated.);  
	parameterize, with the one or more physical computer processors (see above), the best-fit function based on a reservoir productivity parameter to generate multiple refined well [plans], wherein a given refined well [plan] specifies a refined design parameter value corresponding to a given design parameter as a function of position in the subsurface volume of interest (Martin, 
¶ 0041, ¶ 0120, ¶ 0136, The “optimization algorithm” parameterizes the model by updating the “model parameters.”  Once the “best fit” set of model parameters is produced the “parameterized model” is produced therefore the “best fit” function is “parameterized.” 
¶ 0136).    The “optimization algorithm” parameterizes the model by updating the “model parameters.” by using “scaling data” where the “data” is “process data” which is “training data.” (¶ 0135, ¶ 0115).   Martin teaches “production rates for production wells” which reads on “reservoir productivity values” and is part of the “training data” (¶ 0041) which may generate a set of models where “each injection well and/or each production well, may have an associated MISO model, or even multiple MISO models, representing the behavior of that respective well” thereby generating “multiple refined well designs” (¶ 0120). “Representing the behavior of that respective well” corresponds to “a refined design parameter value corresponding to a given design parameter” and the data in the “training data set” are a “function of position in the subsurface volume of interest” as they represent “injection rates and/or injection cell pressures” (¶ 0041));
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system of predicting well production regarding existing wells in addition to predicting well production in the designing of new wells as disclosed by Roth by including the parameters values and productivity algorithm as taught by Martin in order to provide a system and method where “simulations are used to estimate current operations, predict future productions results, and study ‘play’ options for production improvements” (Martin ¶ 0072).  
	Mohaghegh teaches:
	plotting, with the one or more physical computer processors, a distribution of the multiple well [plans] and corresponding estimated reservoir productivity values by applying the productivity algorithm to the multiple well designs (Mohaghegh, fig 17, ¶ 0054, ¶ 0113-¶ 0114, Mohaghegh teaches using the “optimum set of parameters that provide the highest possible production” which would provide the “estimated reservoir productivity values” (¶ 0113).  Then “the location of the well can be changed and the steps above are repeated until the best location and the optimum completion design is reached” therefore “multiple well designs and corresponding estimated reservoir productivity values” are plotted until the “best location and the optimum completion design” are determined (¶ 0114));  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system of predicting well production regarding existing wells in addition to predicting well production in the designing of new wells as disclosed by Roth by including plotting a distribution of multiple well designs as taught by Mohaghegh in order to provide a data-driven analytics and predictive modeling computer system with two advantages “1) the small computational foot-print and 2) the speed of execution” (Mohaghegh, ¶ 0116).  	
	Regarding “well plan,” Roth teaches a “well plan” (see above).

Regarding claim 16:
	Claim 16 recites analogous limitations to claim 2 above and is therefore rejected on the same premise.  With regards to the non-transitory computer-readable medium, see claim 15 above.

Regarding claim 17:
	Claim 17 recites analogous limitations to claim 3 above and is therefore rejected on the same premise.  With regard to the non-transitory computer-readable medium, see claim 15 above.

Regarding claim 18:
	Claim 18 recites analogous limitations to claim 4 above and is therefore rejected on the same premise.  With regard to the non-transitory computer-readable medium, see claim 15 above. 

Regarding claim 19:
	Claim 19 recites analogous limitations to claim 5 above and is therefore rejected on the same premise.  With regard to the non-transitory computer-readable medium, see claim 15 above. 

Claims 6, 7, 13, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Roth as modified as applied to claims 5, 12, and 19 respectfully, above, and further in view of Knight et at. (hereafter Knight) (U.S. Pub. No. 20150284811A1).

Regarding claim 6 Roth as modified does not teach:	
	the parameter model comprises random forest machine learning.
	Knight teaches:
(Knight, ¶ 0409, line 1-3, “machine learning classification techniques” reads on “machine learning,” ¶ 0410, “model parameters” reads on “parameter model”, ¶ 0411, ¶ 0412, Knight teaches the classification technique of “random forest”).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system of predicting well production regarding existing wells in addition to predicting well production in the designing of new wells as disclosed by Roth by including the random forest machine learning as taught by Knight in order to provide “novel and unique apparatus, systems and methods for monitoring, analyzing, planning and controlling the exploration and production of natural resources, including energy resources, such as geo-thermal and hydrocarbons” (Knight ¶ 0004).

Regarding claim 7 Roth as modified does not teach:
	wherein the production parameter values are filtered using a Pearson correlation matrix.
	Knight teaches:
	the production parameter values are filtered using a Pearson correlation matrix (Knight, ¶ 0401 line 1-10, “environmental metadata or variable” reads on “parameter values,” Knight teaches “Pearson correlation test”).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system of predicting well production regarding existing wells in addition to predicting well production in the designing of new wells as disclosed by Roth by including the Pearson correlation matrix as taught by Knight in order to provide “novel and unique apparatus, systems and methods for monitoring, analyzing, 

Regarding claim 13:
	Claim 13 recites analogous limitations to claim 6 above and is therefore rejected on the same premise.

Regarding claim 14:
	Claim 14 recites analogous limitations to claim 7 above and is therefore rejected on the same premise.

Regarding claim 20:
	Claim 20 recites analogous limitations to claim 6 above and is therefore rejected on the same premise.  With regard to the non-transitory computer-readable medium, see claim 15 above. 

Response to Arguments
Applicant’s arguments filed 09/14/2021 have been fully considered but they are not persuasive.

Regarding Claim Objections, page 12 of applicant’s remarks, applicant argues that the changes made to claims 1, 5, 8, 12, 15, and 19 overcome the objections.  Based on the submitted amendments the objections have been withdrawn.

Regarding Claim Rejections – 35 U.S.C. § 103, page 12-15 of applicant’s remarks.  Applicant’s arguments have been considered but are moot due to new grounds of rejection as necessitated by the amendments.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Salman et al., U.S. Pub. No. 2020/0278465 A1, Salman teaches using seismic image data in well planning.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denise R Karavias whose telephone number is (469)295-9152. The examiner can normally be reached 7:00 - 3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.R.K./Examiner, Art Unit 2865
                                                                                                                                                                                                        /EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        11/24/2021